[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                            FEBRUARY 15, 2006
                               No. 05-12946                 THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                  D. C. Docket No. 04-00049-CR-J-99-MCR

UNITED STATES OF AMERICA,


                                                      Plaintiff-Appellee,

                                    versus

ANTHONY CONRAD BEEKS,

                                                     Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                              (February 15, 2006)

Before TJOFLAT, BLACK and HULL, Circuit Judges.

PER CURIAM:

     Anthony Conrad Beeks appeals the district court’s denial of his motion to
dismiss an indictment charging him with identity theft and credit card fraud. After

review, we conclude that the district court properly denied Beeks’s motion and

affirm Beeks’s conviction and sentence.

                                I. BACKGROUND

      In May 2003, Beeks pled guilty to conspiracy to commit bank fraud, in

violation of 18 U.S.C. § 371. The “Factual Basis” attached to and incorporated

into the written plea agreement stated that, in approximately June 1999 and August

2000, Beeks conspired with another individual, Milton B. Miller, to assist people

with bad credit to obtain fraudulent automobile loans from federally insured

financial institutions. Specifically, for a fee, Miller would provide the car-buyers

with falsified credit information indicating that the car-buyer earned more than he

or she actually did, and then Beeks would send the car-buyers to financial

institutions where he had paid employees to process car-buyers’ fraudulent loan

applications.

      The plea agreement also contained a provision in which the government

agreed not to pursue other federal charges known to the U.S. Attorney and “related

to conduct giving rise to the plea agreement,” as follows:

                4.   No Further Charges

            If the court accepts this plea agreement, the United States
      Attorney’s Office for the Middle District of Florida agrees not to

                                          2
      charge the defendant with committing any other federal criminal
      offenses known to the United States Attorney’s Office at the time of
      the execution of this agreement, related to the conduct giving rise to
      this plea agreement.

The plea agreement also stated that it was the entire agreement between the

government and Beeks, and that no other promises, agreements or representations

existed or had been made to Beeks or his attorney.

      In February 2004, the government obtained an indictment against Beeks

charging him with identity theft of a man named David J. Bird, in violation of 18

U.S.C. § 1028(a)(7) and (b)(1), and credit card fraud, in violation of 18 U.S.C. §

1029(a)(2) and (c)(1), between June 24, 2002 and October 24, 2002. Beeks moved

to dismiss the indictment based on the “No Further Charges” provision in his plea

agreement for the bank fraud conspiracy offense. After holding an evidentiary

hearing, the district court denied Beeks’s motion, finding that, because the identity

theft and credit card fraud charges were not related to Beeks’s conduct that gave

rise to the bank fraud charge, the government did not breach the “No Further

Charges” clause of the plea agreement.

      Beeks pled guilty to the identity theft and credit card fraud charges,

reserving his right to appeal the denial of his motion to dismiss the indictment.

This appeal followed.

                                 II. DISCUSSION

                                          3
       On appeal, Beeks argues that the district court erred in denying his motion to

dismiss the indictment. According to Beeks, the “No Further Charges” provision

of his prior plea agreement barred the government from bringing the identity theft

and credit card charges contained in the present indictment. We disagree.1

       When a guilty plea “rests in any significant degree on a promise or

agreement of the prosecutor, so that it can be said to be part of the inducement or

consideration, such promise must be fulfilled.” Santobello v. New York, 404 U.S.

257, 262, 92 S. Ct. 495, 499 (1971). “[I]n determining whether the government

has breached a plea agreement, we must first determine the scope of the

government’s promises.” United States v. Copeland, 381 F.3d 1101, 1105 (11 th

Cir. 2004). To determine the meaning of any disputed terms in the agreement, we

apply an objective standard, deciding whether the government’s actions are

consistent with what the defendant reasonably understood when entering his guilty

plea. Id.

       In determining the scope of the plea agreement, we must first decide whether

the language in the plea agreement is ambiguous. “If it is, we will consider



       1
         We review de novo whether the government has breached a plea agreement when, as
here, the defendant preserved that argument in district court. United States v. Copeland, 381
F.3d 1101, 1104 (11th Cir. 2004). The district court’s factual findings regarding the scope of the
agreement, including the government’s promises, will only be set aside if they are clearly
erroneous. Id. at 1105.

                                                4
extrinsic evidence of the parties’ intent in arriving at an interpretation of the

agreement’s language and will rely on [recognized] standards of interpretation;

otherwise, we are limited to the unambiguous meaning of the language in the

agreement.” Id. at 1106.2

       Here, Beeks’s claim that the government breached the plea agreement turns

on the scope of the “No Further Charges” provision. Specifically, we must decide

whether Beeks’s identity theft and credit card fraud charges are “related to the

conduct giving rise to this plea agreement.”

       First, we find no facial ambiguity to the phrase “related to the conduct

giving rise to this plea agreement.” The term “related to” is used in its ordinary

sense to mean connected to or associated with. Thus, the plain meaning of the “No

Further Charges” provision is that the government agrees not to bring any other

charges in connection with Beeks’s participation in the bank fraud scheme.

       Second, no defendant could have reasonably understood the phrase “related

to the conduct giving rise to this plea agreement” to include Beeks’s stealing David

J. Bird’s identity and engaging in credit card fraud. Beeks’s present offenses bear

       2
         The standards applied to the interpretation of ambiguous plea agreements include the
following: (1) the court should avoid a “hyper-technical reading of the written agreement” or
employing “a rigidly literal approach in the construction of language”; (2) “the written
agreement should be viewed against the background of the negotiations and should not be
interpreted to directly contradic[t] [an] oral understanding”; and (3) ambiguous terms should be
read against the government. United States v. Jefferies, 908 F.2d 1520, 1523 (11th Cir. 1990)
(internal quotation marks omitted) (alteration in original).

                                                5
no relation to the bank fraud conduct. First, they are temporally distinct. The bank

fraud occurred between 1999 and 2000. The identity theft and credit card fraud

occurred between June and October, 2002, two years later. Second, the bank fraud

involved qualitatively different misconduct. Beeks’s role in the bank fraud scheme

was to direct prospective car buyers referred by his co-conspirator to employees at

financial institutions whom Beeks had already paid to process the fraudulent loan

applications. This conduct did not involve either identity theft or credit card fraud.

Third, the two sets of offenses involved different individuals. Specifically, Beeks’s

co-conspirator in the bank fraud, Miller, was not implicated in Beeks’s identity

theft and credit card fraud, and Beeks’s victim in the identity theft and credit card

fraud, Bird, was not implicated in the bank fraud.

       Indeed, the only thing these two sets of offenses have in common is Beeks.

However, to be barred by the plea agreement, the charges must relate to Beeks’s

conduct in the bank fraud scheme, not just to Beeks himself. Likewise, the fact

that the government may have begun investigating Beeks’s identity theft and credit

card fraud while he was under arrest for bank fraud does not mean that the identity

theft and credit card fraud are “related to” Beeks’s conduct in the bank fraud

scheme.3


       3
        The district court concluded that the phrase “related to the conduct giving rise to this
plea agreement” was ambiguous and considered extrinsic evidence to conclude that the instant

                                                 6
       Because the government did not breach the bank fraud plea agreement by

bringing the identity theft and credit card fraud charges, the district court properly

denied Beeks’s motion to dismiss the indictment. Therefore, we affirm Beeks’s

conviction and sentence.

       AFFIRMED.




charges did not fall within the scope of government’s promise not to bring further charges.
Specifically, the district court considered the following: (1) at the time Beeks was arrested on
bank fraud charges in February 2003, evidence was collected during a search of his residence
that might have supported identity theft and credit card fraud charges; (2) postal inspectors
interviewed Beeks at that time regarding a complaint of credit card/identity theft relating to Bird;
(3) Beeks’s counsel was told by the prosecutor that the government believed Beeks may have
participated in credit card fraud; (4) Beeks’s counsel had asked for, but had been refused, a
promise from the government to drop any credit card fraud charges; and (5) the government had
threatened Beeks’s counsel with the possibility of more serious bank fraud charges under a
superseding indictment. Because we conclude that the phrase is not ambiguous, our ruling does
not rely upon the extrinsic evidence considered by the district court. See Copeland, 381 F.3d at
1106 (explaining that, where the plea agreement’s language is unambiguous, the court is limited
to that unambiguous meaning and does not consider extrinsic evidence). However, even if the
language is ambiguous, the district court did not err in denying the motion because the above-
listed extrinsic evidence supports the conclusion that the “No Further Charges” provision of the
plea agreement did not bar the identity theft and credit card fraud charges.

                                                 7